VAUGHN, Judge.
Plaintiff’s action must fail for a number of reasons. We need to mention only one. It is perfectly clear that the General Assembly did not, in 1971, appropriate funds for the payments to which plaintiff contends she is entitled, and, for that reason, the action was properly dismissed. Moreover, notwithstanding the language found in its caption, when the act in question is construed contextually it fails to provide the benefits contended for by plaintiff.
Affirmed.
Judges Britt and Parker concur.